Title: Adrianus Dubbeldemuts to John Adams: A Translation, 18 March 1782
From: Dubbeldemuts, Adrianus
To: Adams, John



Rotterdam, 18 March 1782
Your Excellency

It has been a long time since I had the honor of writing to your Excellency. During this time there was really nothing of importance to write to you about. Although I am sure that your Excellency has already been informed of the merchants’ intentions in Amsterdam, Rotterdam and elsewhere, I believe that I can be of use to you by sending you a copy of the merchant committee’s petition of this city, of which I am a member, that was presented to our magistrate last Saturday. The Damermeer Gazette mentioned it today, but gave an inaccurate account. I hope that your Excellency will excuse the liberty I have just taken to which I would like to add my desire for your response. If your Excellency would give me his thoughts on this, I will try, as much by my own zeal as by the desire that our city’s committees and the merchants in general have, to unite us with your republic, which I hope achieves its desired success.
Since letters to my address sometimes arrive unsealed, I take the liberty of asking you, sir, if our messenger could come to your residence at the Hague three times a week to request orders. This man can come on Tuesdays, Thursdays, and Saturdays around 2 o’clock in the afternoon.

I have the honor to be, with the deepest respect for your Excellency, the very humble servant
A Dubbeldemuts

